Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Check the appropriate box: [X] Preliminary Information Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [_] Definitive Information Statement MGI FUNDS (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box) [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 2 MGI FUNDS  MGI US Small/Mid Cap Growth Equity Fund 200 Clarendon Street Boston, Massachusetts 02116 September [] , 2008 Dear Shareholder: We are pleased to notify you of changes involving the MGI US Small/Mid Cap Growth Equity Fund (the Fund), a series of MGI Funds (the Trust). The Board of Trustees of the Trust (the Board) has approved the hiring of Goldman Sachs Asset Management, L.P. (GSAM) to serve as a subadvisor to the Fund and, in conjunction with this, the Board has approved a new subadvisory agreement (the GSAM Agreement) between GSAM and Mercer Global Investments, Inc., the Funds investment advisor (the Advisor or MGI), on behalf of the Fund. In approving GSAM to serve as a subadvisor to the Fund, the Board also determined to terminate the Advisors subadvisory agreement with Mazama Capital Management, Inc. (Mazama), one of the Funds subadvisors. As was previously communicated to you via a supplement to the Trusts prospectus, dated July 1, 2008, GSAM replaced Mazama as a subadvisor to the Fund effective on that date, and GSAM now manages that portion of the Funds investment portfolio that previously was managed by Mazama. The Board also approved a new subadvisory agreement between Westfield Capital Management Company, LP (Westfield), and the Advisor, on behalf of the Fund. Westfield has served as a subadvisor to the Fund since the Funds inception. Due to a restructuring in the ownership structure of Westfield, the prior subadvisory agreement between Westfield and the Advisor, on behalf of the Fund (the Prior Westfield Agreement), was terminated, and the Board approved a new subadvisory agreement (the Current Westfield Agreement) to replace the Prior Westfield Agreement. The Current Westfield Agreement is identical to the Prior Westfield Agreement in all material respects, except for the effectiveness and termination dates. I encourage you to read the attached Information Statement, which provides, among other information, details regarding GSAM and the GSAM Agreement, Westfield and the Current Westfield Agreement, as well as a discussion of the factors that the Board considered in approving each subadvisory agreement. Sincerely, /s/ Phillip J. de Cristo Phillip J. de Cristo Trustee, President, and Chief Executive Officer MGI Funds MGI FUNDS  MGI US Small/Mid Cap Growth Equity Fund 200 Clarendon Street Boston, Massachusetts 02116 INFORMATION STATEMENT This Information Statement (the Statement) is being furnished on behalf of the Board of Trustees (the Board) of MGI Funds (the Trust) to inform shareholders of the MGI US Small/Mid Cap Growth Equity Fund (the Fund) about recent changes related to the Funds subadvisory arrangements. These changes are: 1. The addition of a new subadvisor to the Fund, Goldman Sachs Asset Management, L.P. (GSAM), which replaced one of the Funds three subadvisors, Mazama Capital Management, Inc. (Mazama). In connection with this change, the Board approved a new subadvisory agreement (the GSAM Subadvisory Agreement) between GSAM and Mercer Global Investments, Inc., the Funds investment advisor (MGI or the Advisor), on behalf of the Fund. GSAM replaced Mazama effective July 1, 2008. 2. A change in the Funds contractual arrangements with Westfield Capital Management Company, LP (Westfield), one of the Funds three subadvisors. Due to a restructuring in the ownership structure of Westfield, the subadvisory agreement between Westfield and the Advisor, on behalf of the Fund, dated July 1, 2005 (the Prior Westfield Agreement), was terminated. The Board, on behalf of the Fund, approved a new subadvisory agreement with Westfield (the Current Westfield Agreement), which is identical to the Prior Westfield Agreement in all material respects, except for the effectiveness and termination dates. These changes were approved by the Board upon the recommendation of MGI, without shareholder approval, as is permitted by the exemptive order of the U.S. Securities and Exchange Commission (the SEC), dated December 28, 2005 (the Exemptive Order), issued to the Trust and the Advisor. This Statement is being mailed on or about September [] , 2008 to shareholders of record of the Fund as of August 31, 2008. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. INTRODUCTION MGI is the investment advisor to the series of the Trust, including the Fund. The Advisor uses a manager of managers approach in managing the assets of the Trusts series. This approach permits MGI to hire, terminate, or replace subadvisors to the series that are unaffiliated with the Trust or the Advisor, and to modify material terms and conditions of subadvisory agreements relating to the management of the series. Section 15(a) of the Investment Company Act of 1940, as amended (the 1940 Act), generally requires the shareholders of a mutual fund to approve an agreement pursuant to which a person serves as the investment advisor (including subadvisor) to 2 the mutual fund. The Trust and the Advisor have obtained the Exemptive Order, which permits the Trust and the Advisor, subject to certain conditions and approval by the Board, to hire and retain unaffiliated subadvisors and to modify subadvisory arrangements with unaffiliated subadvisors without shareholder approval. Under the Exemptive Order, the Advisor may act as a manager of managers for some or all of the series of the Trust, and the Advisor supervises the provision of portfolio management services to the series by various subadvisors. The Exemptive Order allows the Advisor, among other things, to: (i) continue the employment of a current subadvisor after events that would otherwise cause an automatic termination of a subadvisory agreement with the subadvisor, and (ii) reallocate assets among current or new subadvisors. The Advisor has ultimate responsibility (subject to oversight by the Board) to supervise the subadvisors and recommend the hiring, termination, and replacement of the subadvisors to the Board. Consistent with the terms of the Exemptive Order, the Board, including a majority of the Trustees who are not interested persons (as that term is defined in the 1940 Act) of the Trust or of the Advisor (the Independent Trustees), at the Board meeting held on June 9-10, 2008 (the Meeting), (i) appointed GSAM to serve as a subadvisor to the Fund, replacing Mazama, (ii) approved the GSAM Subadvisory Agreement, and (iii) approved the Current Westfield Subadvisory Agreement. The subadvisory agreement between Mazama and MGI, on behalf of the Fund, was terminated on June 30, 2008. The decision to terminate the subadvisory agreement was based upon certain factors, including: (i) the Advisors assessment of certain stock selection and sector positioning decisions made by Mazama with respect to Mazamas allocated portion of the Funds portfolio; (ii) the Advisors views regarding GSAMs record as an effective manager of small/mid cap growth stocks, and the Advisors high degree of conviction in GSAM and its portfolio management team; and (iii) the Advisors opinion that GSAM would more effectively complement the Funds two other subadvisors, Westfield and Tygh Capital Management, Inc. (Tygh Capital). The Trust and the Advisor have agreed to comply with certain conditions when acting in reliance on the relief granted in the Exemptive Order. These conditions require, among other things, that within ninety (90) days of the hiring of a subadvisor, the affected series will notify the shareholders of the series of the changes. This Statement provides such notice of the changes and presents details regarding GSAM, Westfield, and their respective new subadvisory agreements. THE ADVISOR The Advisor, a Delaware corporation located at 200 Clarendon Street, Boston, Massachusetts 02116, serves as the investment advisor to the Fund. The Advisor is an indirect, wholly-owned subsidiary of Marsh & McLennan Companies, Inc, 1166 Avenue of the Americas, New York, New York 10036. The Advisor is registered as an investment adviser with the SEC under the Investment Advisers Act of 1940, as amended (the Advisers Act). The Advisor is an affiliate of Mercer Investment Consulting, Inc., an investment consultant with more than thirty years experience reviewing, rating, and recommending investment managers for institutional clients. 3 The Advisor provides investment advisory services to the Fund pursuant to the Investment Management Agreement, dated July 1, 2005, between the Trust and the Advisor (the Management Agreement). The Trust employs the Advisor generally to manage the investment and reinvestment of the assets of the Fund. In so doing, the Advisor may hire one or more subadvisors to carry out the investment program of the Fund (subject to the approval of the Board). The Advisor continuously reviews, supervises, and (where appropriate) administers the investment program of the Fund. The Advisor furnishes periodic reports to the Board regarding the investment program and performance of the Fund. Pursuant to the Management Agreement, the Advisor has overall supervisory responsibility for the general management and investment of the Funds securities portfolio, and, subject to review and approval by the Board: (i) sets the Funds overall investment strategies; (ii) evaluates, selects, and recommends subadvisors to manage all or a portion of the Funds assets; (iii) when appropriate, allocates and reallocates the Funds assets among subadvisors; (iv) monitors and evaluates the performance of the Funds subadvisors, including the subadvisors compliance with the investment objective, policies, and restrictions of the Fund; and (v) implements procedures to ensure that the subadvisors comply with the Funds investment objective, policies, and restrictions. For these services, the Fund pays the Advisor a fee calculated at an annual rate of 0.90% of the Funds average daily net assets. The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses of the Fund to the extent that the Funds expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) exceed certain levels. After giving effect to the fee waiver and expense reimbursement agreement, the Advisor received advisory fees of $1,185,519 from the Fund for the fiscal year ended March 31, 2008. Several officers of the Trust are also officers and/or employees of the Advisor. These individuals and their respective positions are: Ravi B. Venkataraman serves as Vice President of the Trust, and as President of the Advisor. Denis Larose serves as Vice President and Chief Investment Officer of the Trust, and as Chief Investment Officer of the Advisor. Richard S. Joseph serves as Vice President, Treasurer, and Principal Accounting Officer of the Trust, and as Chief Operating Officer of the Advisor. David M. Goldenberg serves as Vice President, Chief Legal Officer, and Secretary of the Trust, and as General Counsel of Mercer (US) Inc., an affiliate of the Advisor. Christopher A. Ray serves as Vice President of the Trust, and as Vice President and Portfolio Manager of the Advisor. Martin J. Wolin serves as Vice President and Chief Compliance Officer of the Trust, and as Chief Compliance Officer of the Advisor. The address of each executive officer of the Trust, other than Mr. Goldenberg, is 200 Clarendon Street, Boston, Massachusetts 02116. The address of Mr. Goldenberg is 1166 Avenue of the Americas, New York, New York 10036. GOLDMAN SACHS ASSET MANAGEMENT, L.P. GSAM is located at 32 Old Slip, New York, New York 10005. GSAM is registered as an investment adviser with the SEC under the Advisers Act and is an affiliate of Goldman Sachs & Co., located at 85 Broad Street, New York, New York 10004. The GSAM Subadvisory Agreement is dated July 1, 2008. 4 GSAM was approved by the Board to serve as a subadvisor to the Fund at the Meeting. GSAM is not affiliated with the Advisor, and GSAM discharges its responsibilities subject to the oversight and supervision of the Advisor. GSAM is compensated out of the fees that the Advisor receives from the Fund. There will be no increase in the advisory fees paid by the Fund to the Advisor as a consequence of the replacement of Mazama by GSAM and the implementation of the GSAM Subadvisory Agreement. The fees paid by the Advisor to GSAM depend upon the fee rates negotiated by the Advisor and on the percentage of the Funds assets allocated to GSAM by MGI. In accordance with procedures adopted by the Board, GSAM may effect Fund portfolio transactions through an affiliated broker-dealer and the affiliated broker-dealer may receive brokerage commissions in connection therewith as permitted by applicable law. GSAM serves as an investment advisor to the registered investment company listed below, which has an investment objective similar to the Funds investment objective: Assets as of June 30, 2008 Name (in millions) Goldman Sachs Small/Mid Cap Growth Fund $116.47 For the investment advisory services that GSAM provides to the Goldman Sachs Small/Mid Cap Growth Fund, GSAM is entitled to receive fees at a rate of 1.00% on the first $2 billion in assets, and a rate of 0.90% on all assets in excess of $2 billion. The names and principal occupations of the principal executive officers of GSAM are listed below. The address of each principal executive officer, as it relates to the persons position with GSAM, is 32 Old Slip, New York, New York 10005. Name Tim ONeill Principal Occupation Managing Director, Co-Head of the Investment Management Division Marc Spilker Managing Director, Co-Head of the Investment Management Division Jonathan A. Beinner Managing Director; Chief Investment Officer  Co-Head of US and Global Fixed Income Thomas J. Kenny, CFA Managing Director; Co-Head of US and Global Fixed Income Bob Litterman Managing Director; Director or Quantitative Resources Group Eileen Rominger Managing Director, US Value Equity Co-CIO, Global Equity Co- CIO, Global Head of Fundamental Equity Steve McGuinness Managing Director; Global Head of Distribution Suzanne Donohoe Managing Director; Head of GSAM International Theodore Sotir Managing Director; Co-Head of GSAM Europe; Chief Operating Officer of GSAM Distribution; Global Chief Administrative Officer  London 5 THE GSAM SUBADVISORY AGREEMENT The GSAM Subadvisory Agreement was approved by the Board at the Meeting, which was called, among other reasons, for the purpose of approving the GSAM Subadvisory Agreement for an initial term of two years. Thereafter, continuance of the GSAM Subadvisory Agreement will require the annual approval of the Board, including a majority of the Independent Trustees. The GSAM Subadvisory Agreement provides that it will terminate automatically in the event of its assignment, except as otherwise provided by applicable law or the Exemptive Order. The terms of the GSAM Subadvisory Agreement, other than the rate of compensation paid by the Advisor to GSAM, are substantially similar to the subadvisory agreement previously in effect between Mazama and the Advisor, as well as the subadvisory agreements with Westfield and Tygh Capital. The GSAM Subadvisory Agreement provides that GSAM, among other duties, will make all investment decisions for GSAMs allocated portion of the Funds investment portfolio. GSAM, subject to the supervision of the Board and the Advisor, will conduct an ongoing program of investment, evaluation, and, if appropriate, sale and reinvestment of GSAMs allocated portion of the Funds assets. GSAM also will perform certain other administrative and compliance-related functions in connection with the management of its allocated portion of the Funds investment portfolio. The GSAM Subadvisory Agreement provides for GSAM to be compensated based on the average daily net assets of the Fund allocated to GSAM. GSAM is compensated from the fees that the Advisor receives from the Fund. GSAM generally will pay all expenses it incurs in connection with its activities under the GSAM Subadvisory Agreement, other than the costs of the Funds portfolio securities and other investments. The GSAM Subadvisory Agreement may be terminated at any time, without the payment of any penalty, by: (i) the vote of a majority of the Board, the vote of a majority of the outstanding voting securities of the Fund (as defined in the 1940 Act), or the Advisor, or (ii) GSAM, on not less than ninety (90) days written notice to the Advisor and the Trust. BOARD OF TRUSTEES CONSIDERATIONS At the Meeting, MGI recommended the appointment of GSAM to serve as a subadvisor to the Fund after evaluating a number of other possible investment managers. GSAM was recommended by the Advisor because, among other factors: (i) the Advisors high degree of conviction in GSAMs team of investment professionals; (ii) the Advisors expectation that the addition of GSAM would increase the consistency of the Funds excess return, while providing lower volatility; and (iii) the Advisors opinion that the relatively low correlation with the Funds two other subadvisors, Westfield and Tygh Capital, would allow GSAM to effectively complement those two subadvisors within the Fund. At the Meeting, the Board, including a majority of the Independent Trustees, considered and approved the GSAM Subadvisory Agreement. In determining whether to approve the GSAM Subadvisory Agreement, the Board considered the information received in advance of the 6 Meeting, which included: (i) a copy of the form of the GSAM Subadvisory Agreement between the Advisor and GSAM; (ii) information regarding the process by which the Advisor selected GSAM and recommended GSAM for Board approval, and the Advisors rationale for recommending GSAM; (iii) information regarding the nature, extent, and quality of the services that GSAM would provide to the Fund; (iv) information regarding GSAMs reputation, investment management business, personnel, and operations; (v) information regarding GSAMs brokerage and trading policies and practices; (vi) information regarding the level of subadvisory fees to be charged by GSAM; (vii) information regarding GSAMs compliance program; (viii) information regarding GSAMs historical performance returns managing a similar investment mandate, and such performance compared to a relevant index; and (ix) information regarding GSAMs financial condition. The Board also considered the substance of discussions with representatives of the Advisor and GSAM at the Meeting. When considering the approval of the GSAM Subadvisory Agreement, the Board reviewed and analyzed the factors that the Board deemed relevant with respect to GSAM, including: the nature, quality, and extent of the services to be provided to the Fund by GSAM; GSAMs management style; GSAMs historical performance record managing pooled investment products similar to the Fund; the qualifications and experience of the investment professionals who will be responsible for the day-to-day management of GSAMs allocated portion of the Funds investment portfolio; and GSAMs staffing levels and overall resources. Additionally, the Board reviewed materials supplied by counsel that were prepared for use by the Board in fulfilling its duties under the 1940 Act. In examining the nature, quality, and extent of the services to be provided by GSAM to the Fund, the Board considered: the specific investment management process to be employed by GSAM in managing the assets of the Fund to be allocated to GSAM; the qualifications of GSAMs investment professionals with regard to implementing investment mandates similar to the investment mandate of the Fund; GSAMs overall favorable performance record as compared to a relevant benchmark; GSAMs infrastructure and whether it appeared to adequately support GSAMs investment strategy; and the Advisors review process and the Advisors favorable assessment as to the nature and quality of the subadvisory services expected to be provided by GSAM. The Board concluded that the Fund and its shareholders would benefit from the quality and experience of GSAMs portfolio managers and other investment professionals. Based on the Boards consideration and review of the foregoing information, the Board concluded that the nature, extent, and quality of the subadvisory services to be provided by GSAM, as well as GSAMs ability to render such services based on its experience, operations, and resources, were appropriate for the Fund, in light of the Funds investment objective, and supported a decision to approve the GSAM Subadvisory Agreement. Because GSAM was a newly-appointed subadvisor to the Fund, the Board, at the Meeting, could not consider GSAMs investment performance in managing the Fund as a factor in evaluating the GSAM Subadvisory Agreement. However, the Board did review GSAMs historical performance record in managing other accounts and registered investment companies that were comparable to the Fund. The Board compared this historical performance to a relevant benchmark. On this basis, the Board concluded that GSAMs historical performance record, when viewed together with the other factors considered by the Board, supported a decision to approve the GSAM Subadvisory Agreement. 7 The Board carefully considered the proposed fees payable under the GSAM Subadvisory Agreement. In this regard, the Board evaluated the compensation to be paid to GSAM by the Advisor. The Board also considered comparisons of the fees that will be paid to GSAM with the fees GSAM charges to its other clients, noting that the fee rate that the Advisor had negotiated with GSAM appeared to compare favorably with the fee rates that GSAM has implemented with another registered open-end investment company and institutional separate accounts that utilize GSAMs Small/Mid Cap Growth Strategy (the same strategy that will be utilized for the Fund). The Board also considered whether the fee schedule of GSAM included breakpoints that would reduce GSAMs fees as the assets of the Fund allocated to GSAM increased. The Board noted that while GSAMs proposed subadvisory fee schedule did include breakpoints, such breakpoints were not a primary factor in the Boards analysis because the fees to be paid to GSAM would be paid by the Advisor, rather than directly by the Trust.
